Order entered October 11, 2013




                                          In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                   No. 05-13-01320-CV

                       IN RE R&L CARRIERS, INC., ET AL., Relators

                 Original Proceeding from the 298th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-11-16041

                                         ORDER
       Based on the Court’s opinion of today’s date, we DENY relators’ petition for writ of

mandamus and motion for emergency stay. We ORDER that relators bear the costs of this

original proceeding.


                                                   /s/   MOLLY FRANCIS
                                                         JUSTICE